Exhibit 10.2

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (the “Agreement”) is effective as of June 26, 2013
(the “Effective Date”) by and between The Finish Line, Inc. (the “Company”) and
George S. Sanders (“Executive”).

WHEREAS, Executive is currently employed by the Company as its Executive Vice
President, Real Estate & Store Development and is a party to that certain
Amended and Restated Employment Agreement between the Company and Executive
dated December 31, 2008 as amended by Amendment Number One to Amended and
Restated Employment Agreement entered into by the parties on February 25, 2011
(the “Employment Agreement”);

WHEREAS, Executive has expressed his desire to retire from the Company effective
October 31, 2013;

WHEREAS, the Company desires to have Executive continue to work for the Company
in his current role until his retirement; and

WHEREAS, Executive and the Company have agreed to enter into this Agreement to,
among other things, terminate the Employment Agreement and provide for the terms
and conditions of Executive’s continued employment until his retirement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:

1. Termination of Employment Agreement. Executive and the Company agree that the
Employment Agreement is hereby terminated and of no further force and effect.

2. Continued Employment Term. The Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such employment with the Company, in
each case, on the terms and subject to the conditions hereinafter set forth.
Subject to this Agreement, Executive shall be employed by the Company until
October 31, 2013 on the terms and subject to the conditions set forth in this
Agreement. Except as provided in Section 8(c), on the date of termination of
employment, this Agreement shall terminate and expire and be of no further force
and effect; provided, however, the provisions of Sections 9 through 13 shall
survive any termination or expiration of this Agreement.

3. Position; Transition. While employed by the Company hereunder, Executive
shall serve as the Company’s Executive Vice President, Real Estate & Store
Development. In such position, Executive shall have such duties and authority as
shall be determined from time to time by the Company’s Chief Executive Officer
(the “CEO”), and shall report to the CEO. While employed by the Company
hereunder, Executive will devote his full business time and best efforts to the
performance of Executive’s assigned duties and responsibilities, including the
timely and orderly transition of such duties and responsibilities to Chad
Edmundson commencing July 1, 2013, and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services to the Company either directly or
indirectly, without the prior written consent of the CEO.



--------------------------------------------------------------------------------

4. Base Salary. As compensation for services rendered to the Company, the
Company shall continue to pay Executive a base salary at his current annual
rate. Executive shall not be entitled to any increase in Executive’s base
salary. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

5. Bonus Plans. In addition to the Base Salary, Executive shall be eligible to
participate in such annual and long-term incentive bonus compensation programs
or arrangements established from time to time for Executive by the CEO or the
board of directors of the Company (the “Board”) as follows:

(a) full (100%) participation in the Executive Officer Bonus Plan for fiscal
year 2014 (“FY 2014 EOBP”) and the Executive Officer Long Term Incentive Bonus
plan for fiscal years 2012, 2013 and 2014 (the “FY 2012 LTIB”); and

(b) Executive shall have no participation in the Executive Officer Long Term
Incentive Bonus plan for fiscal years 2013, 2014 and 2015 (the “FY 2013 LTIB”)
or the Executive Officer Long Term Incentive Bonus plan for fiscal years 2014,
2015 and 2016 (the “FY 2014 LTIB”).

6. Executive Benefits and Business Expenses. While employed by the Company
hereunder, Executive shall be entitled to participate in the Company’s employee
benefit plans as in effect from time to time, on the same basis as those
benefits are generally made available to other peer executives of the Company.
While employed by the Company hereunder, reasonable business expenses (including
travel expenses) incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies. If Executive properly elects continuation of health insurance benefits
pursuant to COBRA, then from the Retirement Date until eighteen (18) months
thereafter, Executive will pay the same portion of such premiums as if Executive
remained employed for such period and the Company shall be responsible for the
remainder and thereafter Executive shall be responsible for paying 100% of such
premiums; provided, however, that if Executive becomes reemployed with another
employer and is eligible to receive health insurance benefits under another
employer-provided plan or Medicare, the payments by the Company described herein
shall cease at such time.

7. Termination. Executive’s employment hereunder may be terminated by either
party at any time and for any or no reason; provided that Executive will be
required to give the Company advance written notice of any resignation of
Executive’s employment (as set forth in this Section 7). Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates.

 

2



--------------------------------------------------------------------------------

(a) By the Company For Cause or By Executive Resignation.

(i) Executive’s employment hereunder may be terminated by the Company for Cause
(as defined below) at any time upon delivery of advance written notice to
Executive and, if in the reasonable determination of the Company the acts or
omissions of Executive providing the basis for termination for Cause as set
forth in Section 7(a)(ii) are curable, after Executive’s failure to cure during
a period of 35 days following the date of the delivery of such written notice.
Any determination of a Cause by the Company pursuant to the items contained in
Sections 7(a)(ii)(A), (B) and (D) may only be made by a majority of the Board.
Executive’s employment hereunder shall terminate automatically upon Executive’s
resignation; provided that Executive will be required to give the Company at
least 30 days advance written notice of a resignation.

(ii) For purposes of this Agreement, “Cause” shall mean (A) the willful and
continued failure by Executive to perform his material duties with respect to
the Company or its affiliates for a period of more than 30 days; (B) the willful
or intentional engaging by Executive in conduct within the scope of his
employment that causes material and demonstrable injury, monetarily or
otherwise, to the Company including, without limitation, embezzlement or theft;
(C) Executive’s conviction for, or a plea of nolo contendere to, the commission
of a felony involving moral turpitude; or (D) a material breach of Executive’s
covenants set forth in Section 8 and 9 of this Agreement that causes a material
and demonstrable injury, monetarily or otherwise, to the Company.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination (including payment for any
accrued but unused vacation time);

(B) any earned but unpaid portion of Executive’s annual performance bonus (if
any) for the year preceding the year in which such termination occurs;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D) such employee benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company according to their terms (the amounts
described in clauses (A) through (D) hereof, reduced by any amounts owed by
Executive to the Company, being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive, except as set forth in Section 7(a)(iii) or in
Section 7(d), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Disability or Death.

(i) Executive’s employment hereunder shall terminate upon Executive’s death and
may be terminated by the Company if Executive has (in the good faith judgment of
the Board) a Disability (as hereinafter defined). “Disability” means that
Executive is either (A) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (B) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company. For purposes of this
Agreement, Executive shall be deemed to have a Disability if determined to be
totally disabled by the Social Security Administration. Executive shall also be
deemed to have a Disability if determined to be disabled in accordance with the
applicable disability insurance program of the Company, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive (A) the Accrued Rights and (B) if Executive was eligible to receive
one or more cash bonuses for the fiscal year during which Executive’s employment
is terminated as a result of death or Disability, an amount equal to a pro-rated
portion (based on the number of days in the year of termination during which
Executive was employed) of the annual cash bonus and any other cash bonus
Executive would have received for the year of termination had he remained
employed through the entire year (based on the Company’s actual performance for
the year of termination), payable when bonuses are generally paid to the
Company’s executives for the year of termination but no later than two and one
half months after the end of the year in which the cash bonus was earned.

Following Executive’s termination of employment due to death or Disability,
except as set forth in Section 7(b)(ii), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause; Retirement.

(i) Executive’s employment hereunder may be terminated by the Company at any
time prior to October 31, 2013 without Cause (other than by reason of death or
Disability) and if not terminated prior to October 31, 2013 then Executive’s
employment shall terminate on October 31, 2013. The date of either termination
pursuant to this Section 8(c) is the “Retirement Date.”

 

4



--------------------------------------------------------------------------------

(ii) If Executive’s employment is terminated pursuant to this Section 7(c),
Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) if Executive signs the attached Release Agreement and the Release Agreement
becomes non-revocable, both within forty-five (45) days after the Retirement
Date, then the Company shall provide Executive with the following, all in
consideration of the terms, and conditions and releases contained in this
Agreement and the Release Agreement:

(1) COBRA coverage premium payments as provided above in paragraph 6;

(2) 8,430 unvested non-qualified stock options currently set to vest in March
and April of 2014 shall vest forty-five (45) days following the Retirement Date
and be exercisable within the timeframes set forth in such option award
agreements,

(3) 1,737 unvested time-based restricted stock currently set to vest in March of
2014 shall vest forty-five (45) days following the Retirement Date;

(4) if Executive is a participant in the FY 2014 EOBP, then notwithstanding
anything to the contrary contained in the FY 2014 EOBP, the Company agrees to
pay Executive a retirement payment equal to the bonus percentage of Base Salary
that would have been earned under the FY 2014 EOBP based on performance as if
Executive was employed by the Company during the entire performance period set
forth in the FY 2014 EOBP, payable on the date the payments under the FY 2014
EOBP are made to other participants generally;

(5) if Executive is a participant in the FY 2012 LTIB, then notwithstanding
anything to the contrary contained in the FY 2012 LTIB, the Company agrees to
pay Executive a retirement payment equal to the bonus that could have been
earned under the FY 2012 LTIB based on performance as if Executive was employed
by the Company during the entire performance period set forth in the FY 2012
LTIB, payable on the date the payments under the FY 2012 LTIB are made to other
participants generally;

(6) a lump cash payment equal to fourteen (14) months Base Salary, subject to
required tax withholdings, payable on the forty-fifth (45th) day following the
Retirement Date; and

(7) if after the Effective Date and prior to the Retirement Date a letter of
intent or non-disclosure agreement has been executed by the Company and any
other person interested in engaging in a Change in Control (as hereinafter
defined) transaction (each, a “Potential Buyer”), and if a Change in Control
with the Potential Buyer occurs before March 1, 2014, then Executive shall be
entitled to the difference between the

 

5



--------------------------------------------------------------------------------

amount that would have been paid to Executive pursuant to Section 8(d)(iii)(B),
less the amount paid to Executive pursuant to subparagraphs (1) through
(6) above, payable on the date of the Change in Control.

All other unvested stock options, time-based restricted stock and
performance-based restricted stock shall be forfeited.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation, except as set forth in this Section 7(c)(ii) or in Section 7(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(d) Change in Control.

(i) For purposes of this Agreement, “Change in Control” shall mean the
consummation of one or more of the following:

(A) the sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are used in the Securities Exchange
Act of 1934, as amended);

(B) any person or group, other than Alan Cohen, David Klapper or Larry Sablosky
(each a “Founder”), is or becomes the beneficial owner, directly or indirectly,
of more than 35% of the total voting power of the voting stock of the Company
(or any entity which controls the Company or which is a successor to all or
substantially all of the assets of the Company), including by way of merger,
consolidation, tender or exchange offer or otherwise;

(C) a merger, consolidation or similar reorganization of the Company with or
into another entity, if the shareholders of the common stock of the Company
immediately prior to such transaction do not own a majority of the voting power
of the voting stock of the surviving company or its parent immediately after the
transaction in substantially the same proportions as immediately prior to such
transaction; or

(D) during any 12-month period, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by the
Board (whether through the filling of a vacancy or otherwise) or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors of the Company then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office.

(ii) In the event of a Change in Control (determined without regard to subclause
(A) of the definition set forth in Section 7(d)(i)), notwithstanding any
provision in any equity compensation plan maintained by the Company or any award
agreement

 

6



--------------------------------------------------------------------------------

between the Company and Executive, all stock options and awards of restricted
stock granted to Executive, which are outstanding and have not otherwise vested
shall be deemed vested immediately prior to the consummation of the Change in
Control (determined without regard to subclause (A) of the definition set forth
in Section 7(d)(i)). For purposes of this Section 7(d)(ii), the terms “stock
option” and “restricted stock” should be read to include all other similar
equity instruments.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) during the period that begins 30
days prior to a Change in Control (as defined below) and ends 2 years following
a Change in Control, Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) subject to (I) Executive’s continued compliance with the provisions of
Sections 8 and 9 hereof and (II) Executive’s execution and non-revocation of a
general release of employment related claims in favor of the Company and its
affiliates in a form reasonably acceptable to the Company:

(1) a lump sum cash payment equal to 2.5 times the sum of (i) the Base Salary,
plus (ii) Executive’s target annual bonus for Termination Year, plus (iii) the
value of any other bonus the executive could have earned during the year of
termination pursuant to the Company’s then existing bonus programs, payable,
subject to Section 7(f), within 30 days following the Termination Date; and

(2) continued provision of group health benefits to Executive and his dependents
for two years following the Termination Date in accordance with the terms
thereof and with the same cost as if Executive remained employed during such
period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability), except as set forth
in this Section 7(d)(iii) or Section 7(c)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(e) Parachute Taxes.

(i) If any payments, rights or benefits (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement of Executive with the
Company or any person affiliated with the Company) (“Covered Payments”) received
or to be received by Executive will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any similar tax that may hereafter be imposed), then, except as set
forth in Section 7(f)(ii), the Company shall pay to Executive an amount in
addition to the Covered Payments (“Gross-Up Payment”) as calculated below. The
Gross-Up Payment shall be in an amount such that, after deduction of any Excise
Tax on the Covered Payments and any federal, state and

 

7



--------------------------------------------------------------------------------

local income and employment tax and Excise Tax on the Gross-Up Payment, but
before deduction for any federal, state or local income and employment tax on
the Covered Payments, the net amount retained by the Executive shall be equal to
the Covered Payments.

(ii) Notwithstanding anything in this Agreement to the contrary, if the Covered
Payments do not exceed 110% of Safe Harbor Amount (as defined below), then the
portion of the Covered Payments that would be treated as “parachute payments”
under Section 280G of the Code (“Covered Parachute Payments”) shall be reduced
so that the Covered Parachute Payments, in the aggregate, are reduced to the
Safe Harbor Amount. For purposes of this Agreement, the term “Safe Harbor
Amount” means the largest portion of the Covered Payments that would result in
no portion of the Covered Payments being subject to the Excise Tax. In the event
that it is determined that the amount of any Covered Payments will be reduced in
accordance with this Section 7(e), Executive shall have the right to designate
which of the Covered Payments shall be reduced and to what extent, provided that
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause Executive to be subject to the Excise
Tax.

(iii) The determination of (A) whether an event described in
Section 280G(b)(2)(A)(i) of the Code has occurred, (B) the amount of any
Gross-Up Payment, (C) the value of any Covered Parachute Payments and the Safe
Harbor Amount, (D) whether any reduction in the Covered Payments is required
under Section 7(e)(ii), and (E) the amount of any such reduction, shall be made
initially by an independent accounting firm selected by the Board as constituted
prior to any Change in Control (the “Accountants”). For purposes of making the
calculations required by this Section 7(e), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7(e). The Company
shall bear and be solely responsible for all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 7(e).

(iv) Executive shall promptly notify the Company in writing of any claim by any
taxing authority that, if successful, would require the payment by the Company
of a Gross-Up Payment; provided, however, that failure by Executive to give such
notice promptly shall not result in a waiver or forfeiture of any of Executive’s
rights under this Section 7(e), except to the extent of actual damages suffered
by the Company as a result of such failure. If the Company notifies Executive in
writing within 15 days after receiving such notice that it desires to contest
such claim (and demonstrates to the reasonable satisfaction of Executive its
ability to pay any resulting Gross-Up Payment), Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim;

 

8



--------------------------------------------------------------------------------

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company that is reasonably acceptable to Executive;

(C) cooperate with the Company in good faith in order effectively to contest
such claim; and

(D) permit the Company to participate in any proceedings relating to such claim;

(E) provided, however, that the Company’s actions do not unreasonably interfere
with or prejudice Executive’s disputes with the taxing authority as to other
issues; and provided, further, that the Company shall bear and pay on an
after-tax and as-incurred basis, all attorneys’ fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax and as-incurred basis, for all resulting taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax.

(v) Notwithstanding anything herein to the contrary, any payment required under
this Section 7(e) shall be made by the end of Executive’s taxable year next
following the Company’s taxable year in which Executive remits the payment. In
addition, any right to reimbursement of expenses incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
Federal, state, local, or foreign, shall be made by the end of Executive’s
taxable year following Executive’s taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
Executive’s taxable year following Executive’s taxable year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation. This Section 7(e)(v) shall be interpreted
consistent with Treas. Reg. § 409A-3(i)(1)(v).

(f) Effect of Section 409A of the Code.

(i) For purposes of this Agreement, to the extent a payment is deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), a termination of employment shall mean a separation from
service as defined in The Finish Line, Inc. Non-Qualified Deferred Compensation
Plan (Amended and Restated Effective January 1, 2012), as amended.

(ii) Notwithstanding anything to the contrary in this Agreement, if the Company
determines (A) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant,
Executive is a “specified employee” (as such term is defined under Section 409A)
of the Company and (B) that any payments to be provided to Executive pursuant to
this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any

 

9



--------------------------------------------------------------------------------

other taxes or penalties imposed under Section 409A of the Code (“Section 409A
Taxes”) if provided at the time otherwise required under this Agreement then
(1) such payments shall be delayed until the date that is six months after date
of Executive’s “separation from service” with the Company, or such shorter
period that, as determined by the Company, is sufficient to avoid the imposition
of Section 409A Taxes (the “Payment Delay Period”) and (2) such payments shall
be increased by an amount equal to interest on such payments for the Payment
Delay Period at a rate equal to the prime rate in effect as of the date the
payment was first due plus one point (for this purpose, the prime rate will be
based on the rate published from time to time in The Wall Street Journal).

(iii) With respect to any provision that provides for reimbursement of costs or
expenses or in kind benefits, such provision shall be interpreted in accordance
with Treas. Reg. § 1.409A-3(i)(1)(iv). With respect to any provision that
provides for reimbursement of medical expenses, such provision shall be
interpreted in accordance with Treas. Reg. § 1.409A-1(b)(9)(v)(A).

(iv) Although the Company will use its reasonable efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Company, its affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive (or any other individual
claiming a benefit through Executive) as a result of this Agreement.

(g) Notice of Termination. Any termination of employment by the Company for
Cause under Section 7(a) or by Executive for resignation under Section 7(a),
shall be communicated by written Notice of Termination (as hereinafter defined)
in accordance with Section 13(h) hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, to the extent
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.

(h) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees that Executive shall automatically be deemed to
have resigned, as of the date of such termination, from the Board (and any
committees thereof) and the board of directors or similar governing body (and
any committees thereof) of any of the Company’s affiliates, and any position in
which Executive is acting on behalf of or as a representative of the Company
(such as a trustee or administrative committee member with respect to a
tax-qualified retirement plan).

 

10



--------------------------------------------------------------------------------

8. Non-Competition; Non-Solicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) During the Restricted Period (as defined below), Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or
indirectly:

(A) engage, in a competitive capacity, in any business that competes with the
Company’s business in the athletic specialty and/or sporting goods retail
industry (a “Competitive Business”) in the United States;

(B) in a competitive capacity, enter the employ of, or render any services to,
or enter into any contractual agreement or relationship with any Person (or any
division or controlled or controlling affiliate of any Person) that engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant or
transfer any business to, or in any other way facilitate any other Person’s
ability to engage in a Competitive Business; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and its customers, suppliers, partners,
investors or vendors.

(ii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (A) is
not a controlling Person of, or a member of a group that controls, such Person
and (B) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(iii) During the Restricted Period, Executive shall not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

(B) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

 

11



--------------------------------------------------------------------------------

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) For purposes of this Agreement, “Restricted Period” shall mean the period
commencing on the Effective Date and ending 12 months following the termination
date of Executive’s employment with the Company for any reason or no reason.

9. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (A) retain or use for the benefit, purposes or
account of Executive or any other Person (other than the Company); or
(B) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, store site selection, new
store openings, government and regulatory activities and approvals — concerning
the past, current or future business, activities and operations of the Company,
its subsidiaries or affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (B) made legitimately available to
Executive without a confidentiality restriction by a third party without breach
of any confidentiality obligation of that third party; or (C) required by law to
be disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

(iii) Except as required by law, Executive shall not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.

 

12



--------------------------------------------------------------------------------

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (A) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (N) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (C) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

(b) The provisions of this Section 9 shall survive the termination of
Executive’s employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy that may then be available.

11. Release.

(a) Throughout this Section 11 of this Agreement, the term “the Company” shall
encompass the following: (i) the Company, as well as any division thereof,
parent, subsidiary, affiliated entity, or related entity; and (ii) any current
or former officer, director, trustee, agent, employee, shareholder,
representative, insurer, or employee benefit or welfare program or plan
(including administrators, trustees, fiduciaries, and insurers of such program
or plan) of an entity referenced in or encompassed by Section 11(a)(i).

(b) In consideration for the this Agreement, Executive (for Executive and
Executive’s agents, assigns, heirs, executors, and administrators) hereby
releases and discharges the Company from any claim, demand, action, or cause of
action, known or unknown, which arose at any time from the beginning of time to
the date Executive executes this Agreement, and waives all claims relating to,
arising out of, or in any way connected with Executive’s employment with the
Company including, without limitation, any claim, demand, action, cause of
action, including money damages and claims for attorneys’ fees, based on but not
limited to: (i) the Age

 

13



--------------------------------------------------------------------------------

Discrimination in Employment Act of 1967, as amended (“ADEA”), 29 U.S.C. § 621,
et seq; (ii) the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et
seq.; (iii) the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et
seq.; (iv) the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.;
(v) the Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981;
(vi) Executive Retirement Security Act, 29 U.S.C. § 1001, et seq.; (vii) Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq.;
(viii) the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.; (ix) the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et seq.; (x) the
Indiana Civil Rights Law, Ind. Code § 22-9-1-1, et seq.; (xi) the Indiana Wage
Payment Statute, Ind. Code § 22-2-4-1, et seq.; and any Indiana wage law;
(xii) any existing or potential entitlement under any the Company program or
plan, including wages or other paid leave; (xiii) any existing or potential
agreement, contract, representation, policy, procedure, or statement (whether
any of the foregoing are express or implied, oral or written); (xiv) claims
arising under any other federal, state and local fair employment practices law,
disability benefits law, and any other employee or labor relations statute,
executive order, law or ordinance, and any duty or other employment-related
obligation, claims arising from any other type of statute, executive order, law
or ordinance, claims arising from contract or public policy, as well as tort,
tortious cause of conduct, breach of contract, intentional infliction of
emotional distress, negligence, discrimination, harassment, and retaliation,
together with all claims for monetary and equitable relief, punitive and
compensatory relief and attorneys’ fees and costs; (xv) the Indiana
Constitution; and/or (xvi) the United States Constitution.

(c) Executive understands and agrees that Executive is releasing the Company
from any and all claims by which Executive is giving up the opportunity to
recover any compensation, damages, or any other form of relief in any proceeding
brought by Executive or on Executive’s behalf. Notwithstanding the foregoing,
this Agreement is not intended to operate as a waiver of any retirement or
pension benefits that are vested, the eligibility and entitlement to which shall
be governed by the terms of the applicable plan. Nor shall this Agreement
operate to waive or bar any claim or right which — by express or unequivocal
terms of law — may not under any circumstances be waived or barred. Moreover,
this Agreement shall not operate to waive rights, causes of action or claims
under the ADEA if those rights, causes of action or claims arise after the date
Executive signs this Agreement. Nor shall this Agreement preclude Executive from
challenging the validity of this Agreement under the ADEA.

(d) Executive states under penalties of perjury that - at the time Executive
executes this Agreement - Executive is not aware of any facts or incidents of
wrongdoing, liability, or discrimination by the Company from the beginning of
time up to the date Executive signs the Agreement. The parties further
understand that this Agreement creates no precedent for the Company in dealing
with any future retirement.

(e) Except for those claims, causes of action or rights explicitly excluded from
release in Section 11(b) above, Executive agrees that Executive will never file
or accept anything of value from a lawsuit concerning any claim, issue, or
matter relating to or arising out of employment with the Company, the cessation
of employment, or the compensation or benefits payable in connection with
employment or termination of employment. Should Executive violate any aspect of
this Section 12(e), Executive agrees: (i) that the lawsuit is null and void, and
must be summarily withdrawn and/or dismissed; (ii) to pay all costs, expenses,
and damages

 

14



--------------------------------------------------------------------------------

incurred by the Company in responding to or as a result of any lawsuit brought
by Executive that breaches this Agreement, including, without limitation,
reasonable attorneys’ fees; and (iii) to pay all costs and expenses incurred by
the Company in seeking enforcement of this Agreement, including reasonable
attorneys’ fees.

(f) Knowledge and Understanding. Executive acknowledges that, in accordance with
the ADEA, Executive:

(i) has been, and is hereby, advised to consult with an attorney prior to
executing this Agreement and has had the opportunity to do so;

(ii) has been given a period of twenty-one (21) days within which to consider
this Agreement, which allows Executive to make a knowing, voluntary, and fully
informed choice about whether to sign this Agreement;

(iii) has availed Executive of all opportunities Executive deems necessary to
make a voluntary, knowing, and fully informed decision; and

(iv) is fully aware of Executive’s rights, and has carefully read and fully
understands all provisions of this Agreement before signing.

12. Miscellaneous.

(a) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
conflicts of laws principles thereof. Any and all disputes between the parties
which may arise pursuant to this Agreement will be heard and determined before
an appropriate federal court in the Southern District of Indiana, or, if not
maintainable therein, then in an appropriate Indiana state court in Marion
County, Indiana. The parties acknowledge that such courts have jurisdiction to
interpret and enforce the provisions of this Agreement, and the parties consent
to, and waive any and all objections that they may have as to, personal
jurisdiction and/or venue in such courts.

(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. Executive acknowledges and agrees that notwithstanding anything to the
contrary contained in The Finish Line, Inc. Change in Control Severance Plan for
Senior Management (the “Change in Control Plan”), Executive shall not be a
participant in, and shall not be entitled to any benefits or payments pursuant
to, the Change in Control Plan. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

15



--------------------------------------------------------------------------------

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force or effect. This Agreement may be
assigned by the Company to a Person that is an affiliate or a successor in
interest to any portion of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor Person.

(f) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates; provided, however, that in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under Section 7 of this
Agreement.

(g) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

The Finish Line, Inc.

3308 N. Mitthoefer Road

Indianapolis, Indiana 46235

Attention: Chairperson of the Compensation Committee

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

(i) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates including, without limitation,
the Employment Agreement.

 

16



--------------------------------------------------------------------------------

(j) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding), which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

(k) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(l) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(m) Effective Date. This Agreement may only be accepted during the twenty-one
(21) day period after Executive receives this Agreement. In the event Executive
executes this Agreement within the twenty-one (21) days following his receipt of
this Agreement, Executive shall have an additional period of seven (7) days to
revoke this Agreement. Any revocation shall be in writing and delivered via
facsimile (facsimile number (317)613-6717 to the attention of General Counsel.
This Agreement shall not become effective, therefore, and none of the payments
set forth in this Agreement shall become due until Executive has executed the
Agreement and the seven-day revocation period has expired without revocation
being exercised.

(n) Use of “Retire” or “Retirement.” The use of the words “retire” or
“Retirement” in this Agreement is for convenience sake only. Executive
acknowledges that he is not yet eligible for Normal Retirement nor shall this
Agreement be construed as Alternative Retirement under any Company policy,
procedure, or practice.

IN WITNESS WHEREOF, the parties hereto have duly executed this Retirement
Agreement as of the day and year first above written.

BY SIGNING THIS RETIREMENT AGREEMENT (WHICH INCLUDES A RELEASE), I STATE THAT: I
HAVE READ IT; I UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I
AGREE TO ALL THE TERMS CONTAINED WITHIN THIS AGREEMENT; I AM AWARE OF MY RIGHT
TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT AND HAVE HAD THE OPPORTUNITY TO DO
SO; I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

AGREED TO BY:             The Finish Line, Inc.

/s/ GEORGE S. SANDERS

      By:  

 

George S. Sanders       Printed:  

 

      Its:  

 

Dated: June 26, 2013                                                       
Dated:  

 

 

17



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT,

REAFFIRMATION AGREEMENT, GENERAL RELEASE

AND COVENANT NOT TO SUE

George S. Sanders (“Executive”), hereby reaffirms the terms of the Retirement
Agreement entered into between The Finish Line, Inc. (the “Company”) and
Executive dated June __, 2013 (as amended, the “Prior Agreement”) which is
incorporated by reference into this subsequent Reaffirmation Agreement, General
Release and Covenant Not To Sue (this “Reaffirmation Agreement”). It is the
intent of the parties that this Reaffirmation Agreement shall cover the entire
period of Executive’s relationship with Company.

1. Incorporation of Terms of Prior Agreement. Previously, the parties have
entered into the Prior Agreement. The parties specifically incorporate by
reference Sections 9 through 13 of the Prior Agreement.

2. Definition. Throughout this Reaffirmation Agreement, the term “the Company,”
when capitalized and used alone, shall have the meaning set forth in
Section 12(a)(i) of the Prior Agreement.

3. Employment. Executive’s last day of employment with Company is             ,
201            (the “Retirement Date”).

4. Severance and Other Consideration.

(a) In consideration for the promises contained in this Reaffirmation Agreement,
the Company, in consideration for the promises contained herein, agrees to
provide the severance set forth in Section 8(c)(ii)(B) of the Prior Agreement.

(b) It is the intent of the parties that this Reaffirmation Agreement shall
cover the entire period of Executive’s employment with the Company. Therefore,
Executive may only execute this Reaffirmation Agreement on the Retirement Date,
and the Company’s obligation to provide the payment and benefits as referenced
in this Section 4 will not be due and owing to Executive until after the
Effective Date of this Reaffirmation Agreement, which affirms the parties’
intent that the release and waiver cover the entire employment period.

(c) In paying the amount specified in this Paragraph 4, the Company makes no
representation as to the tax consequences or liability arising from said payment
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended. Moreover, the parties understand and agree that any tax
consequences and/or liability arising from the payment to Executive shall be the
sole responsibility of Executive. To this extent, Executive acknowledges and
agrees that Executive will pay any and all income tax which may be determined to
be due in connection with the payment described in this Paragraph 4.

(d) The payments and obligations assumed by the Company in this Paragraph 4
reflect consideration provided to Executive over and above anything of value to
which Executive already is entitled, and will be subject to all applicable
taxes, withholdings, and deductions. The Company may deduct from any payment to
Executive any applicable withholding. Executive acknowledges and agrees that no
other sums or amounts are or will be due or owing to him and expressly waives
any rights or claims to additional sums, amounts, privileges, or benefits not
expressly provided for in this Paragraph 4, whether written, oral, express or
implied.

 

18



--------------------------------------------------------------------------------

(e) Executive acknowledges and agrees that the consideration and sums included
in this Section 4 are the maximum sums ever to be due Executive from the
Company, and Executive hereby relinquishes and waives any rights to other forms
of payment or benefits under any other agreement between Executive and the
Company, whether written, oral, express or implied.

5. General Release and Waiver.

(a) In consideration for the this Reaffirmation Agreement, Executive (for
Executive and Executive’s agents, assigns, heirs, executors, and administrators)
hereby releases and discharges the Company from any claim, demand, action, or
cause of action, known or unknown, which arose at any time from the beginning of
time to the date Executive executes this Agreement, and waives all claims
relating to, arising out of, or in any way connected with Executive’s employment
with the Company including, without limitation, any claim, demand, action, cause
of action, including money damages and claims for attorneys’ fees, based on but
not limited to: (a) the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), 29 U.S.C. § 621, et seq; (b) the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101, et seq.; (c) the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701, et seq.; (d) the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601, et seq.; (e) the Civil Rights Act of 1866 and 1964, as
amended, 42 U.S.C. § 1981; (f) Executive Retirement Security Act, 29 U.S.C. §
1001, et seq.; (g) Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000(e), et seq.; (h) the Fair Credit Reporting Act, 15 U.S.C. § 1681,
et seq.; (i) the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §
2101, et seq.; (j) the Indiana Civil Rights Law, Ind. Code § 22-9-1-1, et seq.;
(k) the Indiana Wage Payment Statute, Ind. Code § 22-2-4-1, et seq.; and any
Indiana wage law; (l) any existing or potential entitlement under any the
Company program or plan, including wages or other paid leave; (m) any existing
or potential agreement, contract, representation, policy, procedure, or
statement (whether any of the foregoing are express or implied, oral or
written); (n) claims arising under any other federal, state and local fair
employment practices law, disability benefits law, and any other employee or
labor relations statute, executive order, law or ordinance, and any duty or
other employment-related obligation, claims arising from any other type of
statute, executive order, law or ordinance, claims arising from contract or
public policy, as well as tort, tortious cause of conduct, breach of contract,
intentional infliction of emotional distress, negligence, discrimination,
harassment, and retaliation, together with all claims for monetary and equitable
relief, punitive and compensatory relief and attorneys’ fees and costs; (o) the
Indiana Constitution; and/or (p) the United States Constitution.

(b) Executive understands and agrees that Executive is releasing the Company
from any and all claims by which Executive is giving up the opportunity to
recover any compensation, damages, or any other form of relief in any proceeding
brought by Executive or on Executive’s behalf. Notwithstanding the foregoing,
this Reaffirmation Agreement is not intended to operate as a waiver of any
retirement or pension benefits that are vested, the eligibility and entitlement
to which shall be governed by the terms of the applicable plan. Nor shall this
Reaffirmation Agreement operate to waive or bar any claim or right which — by
express or unequivocal terms of law — may not under any circumstances be waived
or barred. Moreover, this Reaffirmation

 

19



--------------------------------------------------------------------------------

Agreement shall not operate to waive rights, causes of action or claims under
the ADEA if those rights, causes of action or claims arise after the date
Executive signs this Reaffirmation Agreement. Nor shall this Reaffirmation
Agreement preclude Executive from challenging the validity of this Reaffirmation
Agreement under the ADEA.

(c) This Reaffirmation Agreement is entered into to provide Executive with a
severance package and to terminate the parties’ relationship on an amicable
basis and shall not be construed as an admission of liability by either
party. Accordingly, Executive states under penalties of perjury that - at the
time Executive executes this Reaffirmation Agreement - Executive is not aware of
any facts or incidents of wrongdoing, liability, or discrimination by the
Company from the beginning of time up to the date Executive signs this
Reaffirmation Agreement. The parties further understand that the retirement
package creates no precedent for the Company in dealing with any future
separations.

(d) Except for those claims, causes of action or rights explicitly excluded from
release in Section 5(b) above, Executive agrees that Executive will never file
or accept anything of value from a lawsuit concerning any claim, issue, or
matter relating to or arising out of employment with the Company, the cessation
of employment, or the compensation or benefits payable in connection with
employment or termination of employment. Should Executive violate any aspect of
this Section 5(a), Executive agrees: (i) that the lawsuit is null and void, and
must be summarily withdrawn and/or dismissed; (ii) to pay all costs, expenses,
and damages incurred by the Company in responding to or as a result of any
lawsuit brought by Executive that breaches this Reaffirmation Agreement,
including, without limitation, reasonable attorneys’ fees; (iii) to pay all
costs and expenses incurred by the Company in seeking enforcement of this
Reaffirmation Agreement, including reasonable attorneys’ fees; and (iv) to
return the amount paid pursuant to Section 4 – save $500 – within fourteen
(14) days of written demand by the Company. In the event this reimbursement
provision is triggered, Executive agrees that the remaining provisions of this
Reaffirmation Agreement shall remain in full force and effect.

(e) Knowledge and Understanding. Executive acknowledges that, in accordance with
the ADEA, Executive:

(i) has been, and is hereby, advised to consult with an attorney prior to
executing this Agreement and has had the opportunity to do so;

(ii) has been given a period of twenty-one (21) days within which to consider
this Reaffirmation Agreement, which allows Executive to make a knowing,
voluntary, and fully informed choice about whether to sign this Reaffirmation
Agreement;

(iii) has availed Executive of all opportunities Executive deems necessary to
make a voluntary, knowing, and fully informed decision; and

(iv) is fully aware of Executive’s rights, and has carefully read and fully
understands all provisions of this Reaffirmation Agreement before signing.

6. Effective Date. This Reaffirmation Agreement will be executed by Executive no
earlier than the Retirement Date and no later than twenty-one (21) days after
the Retirement Date. Executive agrees that he was provided this Reaffirmation
Agreement on the Retirement Date. If Executive consents to and signs this
Reaffirmation Agreement, Executive shall have an

 

20



--------------------------------------------------------------------------------

additional seven (7) days after signing the Reaffirmation Agreement to revoke
it, with any revocation needing to be mailed and faxed to the attention of
General Counsel at Finish Line, Inc., 3308 N. Mitthoefer Road, Indianapolis,
Indiana 46235; fax: (317)613-6717. This Reaffirmation Agreement shall not become
effective, therefore, and none of the benefits set forth in this Reaffirmation
Agreement shall become effective until the 8th day after Executive executes this
Reaffirmation Agreement without revocation being exercised, and the Company
signs the Agreement (the “Effective Date”).

7. Application. This Reaffirmation Agreement shall apply to Executive, as well
as to Executive’s heirs, executors, administrators, assigns, and successors.

8. Complete Agreement. This Reaffirmation Agreement sets forth the complete
agreement between the parties relating to any and all payments or obligations
owed or potentially owed to Executive by Company and to the other subjects
identified herein. Executive acknowledges and agrees that, in executing this
Reaffirmation Agreement, he does not rely and has not relied upon any
representations or statements not set forth herein made by Company with regard
to the subject matter, basis, or effect of this Reaffirmation Agreement, the
benefits to which Executive is or may be entitled, or any other matter.
Notwithstanding the foregoing, nothing in this Reaffirmation Agreement is
intended to or shall limit, supersede, nullify, or affect any other duty or
responsibility Executive may have or owe to Company by virtue of any separate
agreement or obligation, including without limitation, the Prior Agreement.

BY SIGNING THIS REAFFIRMATION AGREEMENT, EMPLOYEE STATES THAT: I HAVE READ IT; I
WAS GIVEN A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS AGREEMENT; I UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I
AGREE TO ALL THE TERMS CONTAINED WITHIN THE AGREEMENT; I AM AWARE OF MY RIGHT TO
CONSULT AN ATTORNEY BEFORE SIGNING IT; I HAVE SIGNED IT KNOWINGLY AND
VOLUNTARILY.

 

AGREED TO BY:             The Finish Line, Inc.

 

      By:  

 

George S. Sanders       Printed:  

 

      Its:  

 

Dated:                                                             Dated:  

 

 

21